Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 1 of 12 PagelD 11385

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
WINN-DIXIE STORES, INC.,
Plaintiff,
Vv. Case No. 3:15-cv-1143-J-39PDB
SOUTHEAST MILK, INC., NATIONAL
MILK PRODUCERS FEDERATION,
DAIRY FARMERS OF AMERICA, INC.,
LAND O’LAKES, INC., DAIRYLEA
COOPERATIVE INC., and AGRI-MARK,
INC.,

Defendants.
/

ORDER
THIS CAUSE is before the Court on Defendants’ Renewed Motion and Supporting

Memorandum for Summary Judgment on Standing (Doc. 242; Motion) and Plaintiff's
Response in Opposition (Doc. 247; Opposition).

On August 31, 2016, Plaintiff Winn-Dixie Stores, Inc. (“Plaintiff’ or “Winn-Dixie”)
filed the Amended Complaint and Demand for Jury Trial (Doc. 56; Amended Complaint)
against Defendants Southeast Milk, Inc. (“SMI”), National Milk Producers Federation
("NMPF”), Cooperatives Working Together (“CWT”), Dairy Farmers of America, Inc.
("DFA"), Land O'Lakes, Inc. (“LOL”), Dairylea Cooperative Inc. (“DCI”), and Agri-Mark,
Inc. (“AMI”) (collectively “Defendants”). Am. Compl. JJ 24-30. The action involves alleged
violations of Section 1 of the Sherman Act, 15 U.S.C. § 1 et seg., which provides in part
that “[e]very contract, combination in the form of trust or otherwise, or conspiracy, in

restraint. of trade or commerce among the several States, or with foreign nations, is
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 2 of 12 PagelD 11386

declared to be illegal.” See id. J] 126-31 (citing 15 U.S.C. § 1). The action involves
Plaintiff's purchases of raw milk, processed or fluid milk, and other fresh milk products at
allegedly higher prices as a result of Defendants’ conduct in violation of antitrust laws.
See id. J 22.

By Order dated January 16, 2019 (Doc. 234; Order), the Court granted in part and
denied in part Defendants’ Motion and Supporting Memorandum for Summary Judgment
on Statute of Limitations and Standing (Doc. 187; First Motion). The Court granted the
First Motion to the extent that fraudulent concealment did not toll Plaintiffs claims and
that class action tolling did not apply to Plaintiffs claims with the limited exception
provided in the Order based on purchases of fresh dairy products from Defendants DFA,
LOL, and AMI on or after May 22, 2009. See Order If 1(a), (6b). The Court denied the
First Motion as to the issue of the Statute of Limitations and standing. See id. Jf] 1(c), (d).
The Court permitted Defendants to file a renewed motion on the issue of standing, which
is the subject of the Motion. See id. J 1(d), n.18. On March 4, 2019, the Court denied
Plaintiff's Motion for Reconsideration of the Order (Doc. 248; Reconsideration Order).

|. Standard of Law

Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall grant
summary judgment if the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P 56(a). The
record to be considered on a motion for summary judgment may include “depositions,
documents, electronically stored information, affidavits or declarations, stipulations
(including those made for purposes of the motion only), admissions, interrogatory

answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). An issue is genuine when the
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 3 of 12 PagelD 11387

evidence is such that a reasonable jury could return a verdict in favor of the non-movant.
See Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting
Hairston v. Gainesville Sun Publ'g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “(A] mere
scintilla of evidence in support of the non-moving party’s position is insufficient to defeat
a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger v. Herrington, 381
F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
252 (1986)). |
The party seeking summary judgment bears the initial burden of demonstrating to
the Court, by reference to the record, that there are no genuine issues of material fact to
be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.
1991). “When a moving party has discharged its burden, the non-moving party must then
go beyond the pleadings, and by its own affidavits, or by depositions, answers to
interrogatories, and admissions on file, designate specific facts showing that there is a
genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th
Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines
the materiality of facts, and “[oJ]nly disputes over facts that might affect the outcome of the
suit under the governing law will properly preclude the entry of summary judgment.”
Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate, a
| court “must view all evidence and make all reasonable inferences in favor of the party
opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)
(citing Dibrell Bros. Int'l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

Cir. 1994)).
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 4 of 12 PagelD 11388

ll. Factual Background!

Between 2003 and 2010, the Cooperative Working Together program conducted
ten herd retirements through the Herd Retirement Program (“HRP”). See (Doc. 189 § 18;
Declaration of Jerome Kozak).2 The HRP did not have the desired effects. See id. J 19.
As a result, the last herd retirement was completed in September 2010 and the HRP
discontinued that same year. See id. Plaintiff commenced this action on September 23,
2015 — five years after the last herd was retired under the HRP. (Doc. 1). Even though
the last herd retirement occurred in September 2010, Plaintiff provided evidence that the
alleged violations were continuing in nature. See Order at 6-12. The determination of
when the Statute of Limitations began in light of the continuing nature of the alleged
violations will be left for the jury to decide. Id. at 10.

On April 30, 2008, Winn-Dixie sold two of its dairy processing plants to Sunshine
State Dairy Farms, LLC (“Sunshine”). (Doc. 243-4 at 2 J B; Agreement); (Doc. 243-7 at
2; Amended Agreement). One dairy processing plant is in Hammond, Louisiana and the
other in Plant City, Florida. See Agreement at 2 { B. Pursuant to the Agreement, Winn-

~ Dixie agreed to “sell, transfer, assign and deliver the Assets to Sunshine” and Sunshine

agreed to “purchase, acquire and accept the Assets” from Winn-Dixie. See Agreement at
2 § 2.01. Assets are defined in the Agreement as follows:

[A]ll of the assets, properties and rights of Seller (including all assignable

guarantees, warranties, indemnities and similar rights of Seller with respect

to any of the Assets), of every type and description, real, personal and
mixed, directly relating to the Dairy Plants, including the Owned Real Estate,

 

’ The Court adopts the undisputed facts as explained in the Order and will not reiterate all
of them here. See Order at 3-6. The Court focuses this Order on the issue of standing while
applying the standard of law on summary judgment.

? Mr. Kozak is the former President and Chief Executive Officer of NMPF. Kozak Decl. J]
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 5 of 12 PagelD 11389

the Subleased Real Estate, the Inventories (other than finished product
Inventories to be removed from the Dairy Plants by Seller for relocation to
other locations of Seller), the Equipment, the Supplies, the General
Property, the Intellectual Property (other than Intellectual Property
comprising or related to the Excluded Assets), the Assumed Contracts, and
other fixed or tangible assets known or unknown, fixed or unfixed, choate
or inchoate, accrued, absolute, contingent or otherwise, wherever located
and whether or not reflected on the books and records of the Seller,
excluding only the Excluded Assets.

Id. at 47, Schedule A. Excluded Assets are defined in the Agreement as follows:

[A]ny equipment (all of which is described on Schedule J hereto) leased
under a lease that is not an Assumed Contract or otherwise not owned or
leased by Seller or its Affiliates, the equipment listed on Schedule J hereto,
any non-assignable and non-transferrable Contracts and Permits, over-the-
road motor vehicles, any computer software subject to a license that
restricts its transfer or that resides on equipment comprising Excluded
Assets, accounts receivable, all finished product Inventories to be removed
by Seller at or prior to Closing, any of the Inventories excluded pursuant to
the procedure set forth on Schedule F hereto, cash and cash equivalents
and trademarks, trade names, logos or designs of Seller or its Affiliates,
Records not customarily located at the Dairy Plants, all milk cases
containing any Winn-Dixie trade name, and all Intellectual Property relating
to any of the foregoing.

Id. at 48-49, Schedule A. The Amended Agreement added the following exclusion to the
Excluded Assets definition: “Excluded Assets will also include any asset that is not
included in the ‘Lessee’s Equipment and Personalty’ as such term is fined in the Lease.”
Amended Agreement at 12 21. On May 1, 2013, Winn-Dixie began purchasing raw milk,
processed or fluid milk, or fresh milk product produced by Defendants through C&S
Wholesale Grocers, Inc. (“C&S”).
lll. Discussion

“Standing ‘is the threshold question in every federal case, determining the power

of the court to entertain the suit.’” CAMP Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d

1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S. 490, 499 (1975)). To
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 6 of 12 PagelD 11390

establish Article II] standing, three elements must be present. See Duty Free Americas,
inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248, 1271 (11th Cir. 2015). “First, the
plaintiff must have suffered an “injury in fact’—an invasion of a legally protected interest
which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or
hypothetical.” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). Next, “the
plaintiff must establish a causal connection between its injury and the defendant's
conduct.” Id. (citing Lujan, 504 U.S. at 560). “Third, the plaintiff must show that it is likely—
and not merely speculative—that a favorable decision by the court will redress the injury.”
Id. (citing Lujan, 504 U.S. at 561). “The party invoking federal jurisdiction bears the burden
of establishing these elements.” Lujan, 504 U.S. at 561.

In antitrust actions, “a party must do more than meet the basic ‘case or controversy’
requirement that would satisfy constitutional standing; instead, the party must show that
it satisfies a number of ‘prudential considerations aimed at preserving the effective

m

enforcement of the antitrust laws.” Palmyra Park Hosp. Inc. v. Phoebe Putney Mem'!
Hosp., 604 F.3d 1291, 1299 (11th Cir. 2010) (quoting Todorov v. DCH Healthcare Auth..,
921 F.2d 1438, 1448 (11th Cir. 1991)). To determine standing in an antitrust action, the
Court’s analysis “is aimed at determining whether the plaintiff's injuries are merely
indirect, secondary, or remote” and the “purpose is to ensure against potentially
disastrous recoveries by those only tenuously harmed.” Constr. Aggregate Transp.., Inc.
v. Fla. Rock Indus., Inc., 710 F.2d 752, 764 (11th Cir. 1983) (internal citations omitted).
The Eleventh Circuit employs the following two-part test to determine antitrust

standing: “first, the plaintiff must have alleged an antitrust injury, and second, the plaintiff

must be an efficient enforcer of the antitrust laws.” Palmyra, 604 F.3d at 1299. “Antitrust
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 7 of 12 PagelD 11391

injury is defined as ‘injury of the type the antitrust laws were intended to prevent and that
flows from that which makes the defendants' acts unlawful.” Mun. Utilities Bd. of

Albertville v. Alabama Power Co., 934 F.2d 1493, 1499 (11th Cir. 1991) (quoting Todorov,

 

921 F.2d at 1449). Whether a plaintiff is an efficient enforcer of the antitrust laws depends
on a variety of factors including the following:

the directness or indirectness of the injury, the remoteness of the injury,
whether other potential plaintiffs were better suited to vindicate the harm,
whether the damages were highly speculative, the extent to which the
apportionment of damages was highly complex and would risk duplicative
recoveries, and whether the plaintiff would be able to efficiently and
effectively enforce the judgment.

Palmyra, 604 F.3d at 1299 (citing Todorov, 921 F.2d at 1451-52). These factors are not

 

exhaustive and depending on the case “other factors not identified by the Supreme Court
might be relevant... .” Palmyra, 604 F.3d at 1299 (citing Todorov, 921 F.2d at 1452).
The factors are generally “intertwined, and no single factor will necessarily predominate
over the others.” Palmyra, 604 F.3d at 1299 (internal citation omitted).

Defendants argue that Plaintiff lacks standing on two grounds: (1) claims based on
raw milk purchases that Plaintiff purchased at its former plants because Plaintiff assigned
those claims to Sunshine in 2008; and (2) claims based on indirect purchases through
C&S. See Motion at 2-3. The Court will consider each argument in turn.

a. Assignment

Defendants maintain that the first argument is now moot in light of the Order
holding that the Statute of Limitations was not tolled by fraudulent concealment or class
action tolling with a limited exception for fresh dairy products. See id. at 5. Even if the first

argument is not moot, Defendants argue that Plaintiff lacks standing because the legal
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 8 of 12 PagelD 11392

claims are not part of the Excluded Assets in the Agreement or the Amended Agreement
and thus must be assigned’ to Sunshine. See id. at 6-11.

In its Opposition, Plaintiff argues in support of its Motion for Reconsideration of the
Order (Doc. 239), which was pending at the time but has since been denied by the Court
(Doc. 248). See Opp. at 11-16. Plaintiff argues that the Agreement and Amended
Agreement do not purport to assign the claims in the instant case to Sunshine. See Opp.
at 7-10. Plaintiff maintains that the Agreement reveals that there is no language purporting
to be an express assignment of any antitrust claim, no language referring to “all causes
of action and claims,” and language relating to “Assets,” “Excluded Assets,” do not
support an interpretation that the Agreement transferred any antitrust claim. See id. at 7
(citing Gulfstream Ill Assocs., Inc. v. Gulfstream Aerospace Corp., 995 F.2d 425, 437-39
(3d Cir. 1993) (Greenberg, J., filing the opinion in as to Part IIA.1.c. and concurring in the
balance of the opinion); Lerman v. Joyce Int'l, Inc., 10 F.3d 106, 112 (3d Cir. 1993)).

In Gulfstream, the Third Circuit Court held that “[bJecause we conclude that the
inclusion of antitrust claims in a general assignment would be disfavored under the direct
purchaser rule, we hold that only an express assignment of an antitrust claim can be
valid.” 995 F.2d at 438-39; see also BUC Int'l Corp. v. Int'l Yacht Council Ltd., 517 F.3d
1271, 1278 n.7 (11th Cir. 2008) (following Gulfstream in a copyright infringement case
involving the application of the one-satisfaction rule to federal claims); In re Prudential of
Fla, Leasing, Inc., 478 F.3d 1291, 1302 (11th Cir. 2007) (citing Gulfstream in a bankruptcy
matter regarding issues of settlements involving multiple claims and parties); In re:
Domestic Drywall Antitrust Litig., 322 F.R.D. 188, 198 (E.D. Pa. 2017) (“In order to be

effective, the assignment must expressly relate to antitrust claims; a general assignment
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 9 of 12 PagelD 11393

is insufficient.” (citing Gulfstream, 995 F.2d at 437-39)); Texas Life, Acc. Health & Hosp.

 

Serv. Ins. Guar. Ass'n v. Gaylord Entm't Co., 105 F.3d 210, 218 (5th Cir. 1997) (“[O]nly
an express and knowing assignment of an ERISA fiduciary breach claim is valid.” (citing
Gulfstream, 995 F.2d at 439)).

Here, none of the Assets or Excluded Assets include an antitrust claim. See
generally Agreement at 3 § 2.01, 47-49 Schedule A; Amended Agreement at 12 J 21.
Absent some express language to the effect that Plaintiff was selling its dairy processing
plants’ antitrust claims or, at the very least, the plants’ causes of action, the record does
not establish that as a matter of law there was an assignment from Plaintiff to Sunshine.
The Motion is therefore due to be denied as to the first issue on standing relating to raw
milk purchases and the assignment to Sunshine.

b. Indirect Purchases

Regarding the second standing argument, Defendants contend that Plaintiff lacks
standing to recover damages on purchases that it made indirectly through C&S. See
Motion at 11-16. “Under the direct purchaser rule, only the customer who purchased the
goods or services at issue directly from the alleged antitrust violator can recover
damages.” Lakeland Reg'l Med. Ctr., Inc. v. Astellas US, LLC, 763 F.3d 1280, 1285 (11th
Cir. 2014) (citing Illinois Brick Co. v. Illinois, 431 U.S. 720, 736 (1977)). The reasoning
behind the rule is threefold:

1) eliminates the complications of apportioning overcharges between direct

and indirect purchasers, 2) eliminates the possibility that direct and indirect

purchasers could seek duplicative recoveries against the antitrust violator,

and 3) best promotes the vigorous enforcement of the antitrust laws by
permitting only the best-situated purchaser to sue for damages ....
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 10 of 12 PagelD 11394

Lakeland, 763 F.3d at-1285 (internal quotations, alterations, and citations omitted); see
also In re Disposable Contact Lens Antitrust, 329 F.R.D. 336, 400 (M.D. Fla. 2018)
(Schlesinger, J.) (discussing the listed reasons behind the direct purchaser rule); Kansas
v. UtiliCorp United, Inc., 497 U.S. 199, 208-17 (1990) (same). There are limited
exceptions to the direct purchaser rule, “which provide for indirect purchaser standing
‘where there is a preexisting cost-plus contract or where the direct purchaser is owned or
controlled by its customer.” In re Disposable Contact Lens Antitrust, 329 F.R.D. at 400
(quoting Glynn-Brunswick Hosp. Auth. v. Becton, 159 F. Supp. 3d 1361, 1370 (S.D. Ga.
2016)); see also Lowell v. Am. Cyanamid Co., 177 F.3d 1228, 1229, n.2 (11th Cir. 1999)
(listing the two exceptions and relying on Illinois Brick, 431 U.S. at 735-36, n.16). The
Eleventh Circuit also recognizes an additional exception for co-conspirators in “a single
vertical conspiracy where the plaintiff has purchased directly from a conspiring party in
the chain of distribution.” Lowell, 177 F.3d at 1232; see also In re Disposable Contact
Lens Antitrust, 329 F.R.D. at 400 (“[FJor the indirect purchaser to merit standing under

m

this exception, the conspiracy must fix the price paid by the plaintiffs.” (quoting In re ATM
Fee Antitrust Litig., 686 F.3d 741, 749 (9th Cir. 2012)).
Defendants argue that Plaintiff lacks standing for purchases made through C&S

beginning on May 1, 2013. See Motion at 11-13; see also (Doc. 243-6 at 8 J 21 (identifying

 

May 1, 2013, as the date on which Plaintiff began purchasing Defendants’ milk products
through C&S). Like its prior briefing (Doc. 208) in opposition to the First Motion, Plaintiff
does not provide a response to Defendants’ second standing argument and the Court will

not make arguments on Plaintiff's behalf. See generally Opp. at 2-16 (opposing

-10-
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 11 of 12 PagelD 11395

Defendants’ first standing argument and omitting argument involving indirect purchases
from C&S).

In the Amended Complaint, Plaintiff identifies the relevant purchasing period
between 2003 through 2013. See Am. Compl. J] 18, 111, 124, 125. During the relevant
time period, Plaintiff pleads that it was the direct purchaser of raw milk, processed or fluid

' milk, and other fresh milk products. See id. J] 15, 96, 102, 125. However, Plaintiff and
C&S entered into a Supply Agreement (Doc. 243-13), effective May 10, 2013, for the
exclusive purchases by Plaintiff from C&S for a variety of product categories, including
dairy products. See Supply Agreement at 2 J 1.5 On August 6, 2018, Plaintiff answered
Defendant AMI’s interrogatory request that May 1, 2013 was the date on which Plaintiff
began purchasing raw milk, processed or fluid milk, or fresh milk dairy produced by
Defendants through C&S. (Doc. 243-6 at 8 J] 21).

Moreover, there is no evidence to support that any of the limited exceptions to the
direct purchaser rule apply to Plaintiff's purchases through C&S. See generally Motion at
13-16 (discussing each exception). On this record, there is no evidence that the Supply
Agreement between Plaintiff and C&S is a pre-existing cost-plus contract wherein Plaintiff

as the purchaser was insulated from any decrease in its sales as a result of attempting to

 

3 The Supply Agreement provides in relevant part that

[Plaintiff] shall purchase exclusively from C&S, and C&S shall
procure and sell to [Plaintiff], for resale in the [Plaintiff's] Stores . . .
all merchandise in the following categories, except as specifically
set forth in Section 1.2: grocery, bakery, GM/HBC, candy, spices,
meat, deli, seafood, produce, floral, dairy, frozen (mainline), frozen
bakery, ice cream, frozen meat, frozen seafood, ice, tobacco, and
certain other merchandise in the product categories carried by C&S
... for use and resale for all BWD store locations ....

Supply Agreement at 2 J 1 (emphasis added).

-11-
Case 3:15-cv-01143-BJD-JBT Document 257 Filed 04/18/19 Page 12 of 12 PagelD 11396

pass on the overcharge because Plaintiff's customer was committed to buying a fixed
quantity regardless of price. See generally Supply Agreement; see also Illinois Brick, 431
U.S. at 736 (defining a pre-existing cost-plus contract); Hanover Shoe, Inc. v. United Shoe
Mach. Corp., 392 U.S. 481, 494 (1968) (identifying the cost-plus contract exception to the
direct purchaser rule). Moreover, there is no evidence to support that Plaintiff owned or
controlled C&S, that C&S was a co-conspirator, or that C&S assigned its antitrust claims
to Plaintiff. The Court finds that the Motion is due to be granted as to the second standing
issue regarding Plaintiff's indirect purchases from C&S.

Accordingly, after due consideration, it is

ORDERED:

Defendants’ Renewed Motion and Supporting Memorandum for Summary
Judgment on Standing (Doc. 242) is GRANTED in part and DENIED in part as follows:

Is The Motion (Doc. 242) is GRANTED to the extent that Plaintiff lacks
standing for its indirect purchases made through C&S Wholesale Grocers, Inc. on or after
May 1, 2013.

2, The Motion (Doc. 242) is DENIED as to the issue of Plaintiff's assignment
of its raw milk purchases to Sunshine State Dairy Farms, LLC.

th
2
DONE and ORDERED in Jacksonville, Florida this \S day of April, 2019.

BRIAN J. DAVIS:
United States District Judge

 

5
Copies furnished to:

Counsel of Record

-12-
